DETAILED ACTION
Status of the Claims
	Claims 1-29 are pending in the instant application. Claims 11-26 have been withdrawn based upon Restriction/Election. Claims 1-10 and 27-29 are being examined on the merits in the instant application.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date for claims 1, 2 and 6-10 has been determined to be 07/14/2014, the filing date of the U.S. Provisional application no. 62/024,180. The filing dated for claims 3-5 and 27-29 has been determined to be 07/14/2015, the filing date of the PCT/US15/40391. The examiner sees no written description support for the specific ranges of claims 3-5 and the kit limitation of claims 27-29 in the U.S. Provisional application no. 62/024,180.

Claim Rejections - 35 USC § 112(a)

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
Scope of the Claimed Invention:
	Applicant claims a biomimetic scaffold material comprising: a material having a first surface and a second surface; and a plurality of microchannels, each microchannel extending through the material from a first opening on the first surface to a second opening on the second surface […]” (instant claim 1). Applicants further 
	Applicant claims a multi-layered biomimetic scaffold material comprising: at least two layers of materials in contact with each other, each layer having a first surface and a second surface […]” (instant claim 2). Applicants further claim “the first layer comprises poly(lactic-co-glycolic acid) (PLGA) at a concentration of about 12%w/v and wherein the second layer comprises PLGA at a concentration of about 20%w/v” (instant claim 5).
	The scope of claims 4 and 5 include PLGA defined at a concentration of weight per unit volume, where each of the parent claims is directed at a biomimetic scaffold material. The examiner is interpreting the weight (in w/v) as being that of the claimed biomimetic scaffold and the volume (in w/v) being that of the biomimetic scaffold. 
Disclosure of the Instant Application:
	The instant application discloses “Methods of Manufacture” (p. 22) including:  In one embodiment, the methods of making the biomimetic scaffold uses diffusion induced phase separation (DIPS). The methods provide a polymer mixed with a solvent. The concentration of polymer in the mixture can be any suitable concentration. For example, the polymer concentration can be between 1% w/v to 99% w/v. In one embodiment, the polymer concentration is about 5% w/v to about 
Discussion:
the first layer comprises poly(lactic-co-glycolic acid) (PLGA) at a concentration of about 12%w/v and wherein the second layer comprises PLGA at a concentration of about 20%w/v.” Applicants have introduced new matter. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 
	Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over MAO ‘142 (US 2011/0202142; published August, 2011) in view of Tang et al. (“Preparation of PLGA Scaffold with Graded Pores by Using a Gelatin-Microsphere Template as Porogen,” (2012) Koninklijke Brill NV; Journal of Biomaterials Science, Vol. 23, pp. 2241-2257) and  MAO ‘573 (US 2012/0282573; published November, 2012). 
Applicants Claims
	Applicant claims a biomimetic scaffold material comprising: a material having a first surface and a second surface; and a plurality of microchannels, each microchannel extending through the material from a first opening on the first surface to a second opening on the second surface; wherein each of the first openings has a diameter between 20 and 30 µm and wherein each of the second openings has a diameter between 5 and 10 µm, and each microchannel has a graded diameter that gradually decreases from each first opening to each second opening (instant claim 1).
in the first layer has a diameter between 10 and 80 µm and wherein each of the second openings in the first layer has a diameter between 5 and 10 µm, and each microchannel has a graded diameter that gradually decreases from each first opening to each second opening; and wherein each of the first openings in the second layer has a diameter between 10 and 30 µm and wherein each of the second openings in the second layer has a diameter between 1 and 10 µm, and each microchannel has a graded diameter that gradually decreases from each first opening to each second opening (instant claim 2).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	MAO ‘142 teaches a biomimetic scaffold material (biomatrix scaffold material designed to simulate anatomical structure (biomimetic) and induce cell regeneration; (paragraph [0036]) comprising: a material having a first surface and a second surface (biomatrix material is shaped with two layers (surfaces); (paragraph [0054]); and a plurality of microchannels extending through the material from the 
	MAO ‘142 teaches a multi-layered biomimetic scaffold material (biomatrix scaffold material with multiple layers designed to simulate anatomical structure (biomimetic) and induce cell regeneration; paragraphs [0036], [0054]) comprising: at least two layers in contact with each other (second layer covers or surrounds (is in contact with) at least a portion of the first layer; paragraph [0054]), each layer comprising a material having a first surface and a second surface (matrix materials can be heterogeneously mixed specific for the application allowing for first and second surface portions in each layer; paragraphs [0057]-(0058]); and a plurality of microchannels extending from the first surface to the second surface (multiple microchannels throughout entire scaffold structure (through first and second surface 
	MAO ‘142 teaches the scaffolds include an articular surface of a 200 micrometer thick shell with interconnected micropores and microchannels that open in both articular surface and bone marrow surface ([0031], Fig. 6D), and further a bone marrow surface of a 200-μm thick shell with interconnecting micropores and microchannels that open in both articular surface and bone marrow surface ([0031], Fig. 6E) (instant claim 2). MAO ‘142 teaches that the scaffold includes poly(ε-caprolactone) and hydroxyapatite (instant claims 7-8, biodegradable materials that degrade at different rates). MAO ‘142 teaches the scaffold matrix materials include poly(lactide-co-glycolide) (PLGA) ([0060] to [0063]) (instant claim 9).
	MAO ‘142 teaches that the microchannels can facilitate and/or augment nutrient diffusion and waste removal, and serve as a delivery channel and/or storage reservoir for additional components such as active biological agents ([0077] & 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MAO ‘142 teaches is that MAO ‘142 teaches does not expressly disclose (1) microchannel openings having diameters in the range of between 20-30 µm and 5-10 µm for each of the first and second openings, respectively; (2) a scaffold material that is cylindrical (instant claim 10).
or (3) a kit comprising the scaffold provided in a preset size (instant claims 27-29).
	MAO ‘573 teaches tooth scaffolds for replacing a tooth in the mouth of a mammal where the original tooth is absent from the socket, the scaffold having the shape of the missing tooth (see whole document, particularly abstract, [0016]-[0019]). MAO ‘573 teaches that, when implanted into a tooth socket, the tooth shaped scaffold will attract cells that colonize the scaffold to provide a living tooth, even without exogenously providing cells with scaffold ([0041]). MAO ‘573 teaches that the pores and channels of the scaffold can be engineered to be of various diameters, and generally have an average diameter in the range of about 0.1 µm to about 1000 µm ([0065]). The examiner notes that MAO ‘573 implicitly teaches 
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP § 2144.05).
	Regarding instant claim 10, MAO ‘573 teaches their scaffold is in the shape of a tooth which is cylindrical ([0023]; Figure 3). MAO ‘573 further teaches that “The fabricated 3D scaffolds through the RP system result in significant cell penetration, and thus possess the properties of ideal scaffolds (Heo 2007). These 3D scaffolds may have potential for clinical application by providing patient tissue-specific anatomical shape as well as an optimized internal microstructure for the nutrient transportation and vascularization.” ([0072]).
	Regarding the limitation “each microchannel has a graded diameter that gradually decreases from each first opening to each second opening”, MAO ‘142 teaches that: “The pores of the scaffold can mimic internal bone structure, allow adherence of cells, provide an open pore volume for seeding of cells, provide an open pore volume for growth factors and other additives, allow adherence of another matrix layer, serve as conduits for vascularization, provide internal bone features, and/or facilitate perfusion.” ([0071]). A teaching the implies that “each microchannel has a graded diameter that gradually decreases from each first opening to each second opening”, as this is a feature of natural bone (i.e. “pores of the scaffolds with graded pores mimicking as much as possible the native structure of natural tissues.” [emphasis added] (p. 2242, 2nd paragraph). And MAO ‘573 teaches tooth scaffolds for replacing a tooth, when implanted into a tooth socket, the tooth shaped scaffold will attract cells that colonize the scaffold to provide a living tooth, even without exogenously providing cells with scaffold ([0041]). Thus in disclosing “pores of the scaffold can mimic internal bone structure”, MAO ‘142 implies to the reader that the pore structure is a graded pore structure, and MAO ‘573 teaches tooth scaffolds  in the shape of a tooth for implantation in a tooth socket such that the tooth shaped scaffold will attract cells that colonize the scaffold to provide a living tooth (see, e.g., MPEP §2144.01).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a multi-layer 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over MAO ‘142  in view of Tang et al. and  MAO ‘573 as applied to claims 1-3 and 6-10 above, and further in view of COOPER-WHITE (US 2009/0270519; published October, 2009).
Applicants Claims
	Applicant claims a biomimetic scaffold material and a multi-layered biomimetic scaffold material, as discussed above.
	Applicants further claim the material of instant claim 1 comprises PLGA at a concentration of 10% w/v to 30% w/v (instant claim 4). Applicants further claim the multi-layered biomimetic scaffold material wherein the first layer comprises PLGA at a concentration of about 12% w/v and wherein the second layer comprises PLGA at a concentration of about 20 % w/v (instant claim 5).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	MAO ‘142 teaches a biomimetic scaffold material (biomatrix scaffold material designed to simulate anatomical structure (biomimetic) and induce cell regeneration, as discussed above and incorporated herein by reference. MAO ‘573 teaches tooth scaffolds for replacing a tooth in the mouth of a mammal where the original tooth is absent from the socket, the scaffold having the shape of the missing tooth, as discussed above and incorporated herein by reference. Tang et al. teaches that having porosity that mimics the native tissue is important, including scaffolds with graded pores, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)

	COOPER-WHITE teaches porous polymer structures and a method of making the same, said porous polymer structures are particularly suitable for tissue engineering (see whole document, particularly the abstract & [0001]). COOPER-WHITE further teaches that their porous polymers advantageously exhibit a bicontinuous morphology which is made up of a collection or plurality of interconnected pores having a cellular structure ([0026]), and that “The porous polymers of the invention exhibit advantageous properties in, for example, tissue engineering applications as their cellular pore structure enables better control over cell and tissue development and diffusion of nutrients to the developing cells and tissues.” ([0027]). COOPER-WHITE further teaches that the polymers suitable for their porous polymer structures include PLGA, among others ([0089]). COOPER-WHITE teaches that the amount of the polymer dissolved in the liquid composition will range from about 0.5 to about 50 weight percent relative to the total weight of the liquid composition ([0102] & [0107]). COOPER-WHITE teaches examples of solvents for the polymer include dimethyl sulfoxide (DMSO), among others, and non-solvents (aka anti-solvent) include water ([0105]). The examiner notes that, 
	Regarding the pores of the porous polymer structures, COOPER-WHITE teaches that:

    PNG
    media_image1.png
    289
    629
    media_image1.png
    Greyscale

Additionally, COOPER-WHITE teaches that “The morphology of the porous polymer structures can be tailored to some extent through variation of processing parameters such as polymer concentration, solvent/non-solvent type, solvent/non-solvent ratios and thermal quenching strategies such as quenching temperature and quenching rate.” ([0008]). COOPER-WHITE further teaches that “As will be 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a multi-layer biomaterial scaffold including micropores tailored to the application in order to facilitate tissue regeneration and repair, as suggested by MAO ‘142, such as a tooth scaffold including pores in the range of about 0.1 µm to about 1000 µm, as suggested by MAO ‘573, in order to provide for tissue repair such as replacing a tooth in the 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over MAO ‘142  in view of Tang et al. and MAO ‘573 as applied to claims 1-3 and 6-10 above, and further in view of RUTHERFORD (US 2005/0079470; published April, 2005).
Applicants Claims
	Applicant claims a biomimetic scaffold material and a multi-layered biomimetic scaffold material, as discussed above.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
	MAO ‘142 teaches a biomimetic scaffold material (biomatrix scaffold material designed to simulate anatomical structure (biomimetic) and induce cell regeneration, as discussed above and incorporated herein by reference. MAO ‘573 teaches tooth scaffolds for replacing a tooth in the mouth of a mammal where the original tooth is absent from the socket, the scaffold having the shape of the missing tooth, as discussed above and incorporated herein by reference. Tang et al. teaches that having porosity that mimics the native tissue is important, including scaffolds with graded pores, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MAO ‘142, MAO ‘573 and Tang et al. teaches is that these references do not expressly teach a kit including the biomimetic scaffold of claim 1.
kits for regenerating dental tissue (see whole document) including tissue scaffolds shaped into wafers of predetermined size to correspond to the size of a hole drilled into the tooth of a subject ([0190] & [0198]) (instant claims 27-29). Regarding the claim to printed instructions, the examiner cites MPEP §2111.05 stating, in part, that “To be given patentable weight, the printed matter and associated product must be in a functional relationship.” In the instant case the examiners position is that there is no functional relationship between the printed matter and associated product as a periodontist could simply ignore the printed matter and use the product base on their own knowledge/skills/abilities. However, for completeness, RUTHERFORD does teach the inclusion of instructions for use of the kit component ([0200]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a multi-layer biomaterial scaffold including micropores tailored to the application in order to facilitate tissue regeneration and repair, as suggested by MAO ‘142, such as a tooth scaffold including pores in the range of about 0.1 µm to about 1000 µm, as suggested by MAO ‘573, in order to provide for tissue repair such as replacing a tooth in the mouth of a mammal where the original tooth is absent from the socket, the 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.
	Applicants argue that “Mao does not teach or suggest every element of claims 1 and 2, because Mao does not teach or suggest a biomimetic scaffold material or a multi-layer biomimetic scaffold comprising a plurality of microchannels having graded diameters, let alone graded microchannels as defined by the specifically defined diameters of the first and second openings.” (p. 12 2nd paragraph).
describes a biomimetic scaffold which is expressly taught by MAO: “The pores of the scaffold can mimic internal bone structure, allow adherence of cells, provide an open pore volume for seeding of cells, provide an open pore volume for growth factors and other additives, allow adherence of another matrix layer, serve as conduits for vascularization, provide internal bone features, and/or facilitate perfusion.” ([0071]). And thus MAO implicitly teaches graded pore structure as would have been understood by those having ordinary skill in the art pertaining to biomimetic scaffolds. This is evidenced by Tang et al. disclosing that “Cells respond differently to different pore sizes and the porosity affects the transport of nutrients, wastes and cellular signals during the tissue regeneration. For most porous scaffolds, pore size and porosity have a great effect on cell attachment, growth, proliferation and differentiation. As such, the achieve a good repair of complex tissues, it is also urged necessary to design porous scaffolds with graded pores mimicking as much as possible the native structure of natural tissues.” [emphasis added] (p. 2242, 2nd paragraph). Thus in disclosing “pores of the scaffold can mimic internal bone structure”, MAO implies to the reader that the pore structure is a graded pore structure (see, e.g., MPEP §2144.01).
Conclusion
Wen et al. (“Fabrication and characterization of permeable degradable poly(DL-lactide-co-glycolide) (PLGA) hollow fiber phase inversion membranes for use as nerve tract guidance channels,” 2006, ELSEVIER; Biomaterials, Vol. 27, pp. 3800-3809) is cited as teaching “phase inversion techniques allow for fine-tuning of the permeability, inner and outer surface morphologies, tube size, and even highly aligned textures during fabrication.” (p. 3801, col. 1, last paragraph, lines 13-16), and that “Both the inner and outer surface porosities as well as bulk porosity could be adjusted up to 50% or more.” (p. 3804, col. 1, lines 7-9). Also, Wen et al. teaches PLGA in DMSO (25-30%) in Table 1, p. 3806.
	Hoek et al. (“Preparation and Characterization of Membranes Formed by Nonsolvent Induced Phase Separation: A Review,” 2011; ACS; Industrial & Engineering Chemistry Research (I&EC research), Vol. 50, pp. 3798-3817) is cited as describing the process of preparation of membranes by non-solvent induced phase separation (see whole document). Hoek et al. describes the mechanism of solvent induced phase inversion in section 2 (p. 3799-3802), including a schematic depiction of the process in Figure 4. Hoek et al. further describes the influence of various parameters on membrane separation performance and chemical properties (section 3, p. 3803), and particularly that the “Polymer concentration in the dope solution is 
	Claims 1-10 and 27-29 are pending and have been examined on the merits. Claims 4 and 5 are rejected under 35 U.S.C. 112(a) (new matter); and claims 1-10 and 27-29 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619            


/TIGABU KASSA/Primary Examiner, Art Unit 1619